      Case: 3:17-cv-00739-jdp Document #: 213 Filed: 11/12/19 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF WISCONSIN

EQUAL EMPLOYMENT              )
OPPORTUNITY COMMISSION,       )
                              )              Civil No. 3:17-cv-00739-jdp
                  Plaintiff,  )
                              )
    v.                        )
                              )
WAL-MART STORES, INC. and     )
WAL-MART STORES EAST, L.P.,   )              MOTION IN SUPPORT OF
                              )              ENTRY OF AN AWARD OF
                  Defendants. )              EQUITABLE RELIEF
                              )
                              )
                              )

      Pursuant to 42 U.S.C. § 2000e-5(g)(1), incorporated into the Americans

With Disabilities Act (“ADA”), 42 U.S.C. § 12117, the EEOC moves the Court

for entry of a judgment against Walmart Stores, Inc., and Walmart Stores

East, L.P., for the following relief in addition to that contained in the jury’s

verdict of October 10, 2019:

      1. Monetary relief for Mr. Reina of $120,278.37, payable into a trust

         established for his benefit. This amount is the total of back pay of

         $39,095.75, prejudgment interest of $4,486.84, front pay of

         $58,124.53, and a tax component award of $18,571.25.




                                         1
Case: 3:17-cv-00739-jdp Document #: 213 Filed: 11/12/19 Page 2 of 5



2. Injunctive relief as follows:

      General provisions

      a. Walmart shall not discriminate against employees or
         applicants with developmental disabilities or cognitive
         disabilities that affect mental functioning, nor fail to provide
         them with reasonable accommodation, as required by the
         Americans with Disabilities Act.

      b. Walmart shall engage in the interactive process with
         employees or applicants with developmental disabilities or
         cognitive disabilities that affect mental functioning when
         Walmart knows or has reason to know that the employee or
         applicant may need a reasonable accommodation.

      c. Where Walmart knows, or has reason to know that an
         employee or applicant with developmental disabilities or
         cognitive disabilities that affect mental function may need a
         reasonable accommodation, Walmart shall involve the
         employee or applicant’s representatives, if known, in any
         discussions relating to work performance, discipline, or
         reasonable accommodations, including the interactive process.

      d. Walmart will consider the provision of a job coach or aide as a
         reasonable accommodation where needed to permit an
         employee who has developmental or cognitive disabilities that
         affect mental functioning to perform the essential functions of
         his or her job and where it does not impose an undue hardship
         on Walmart.

      Provisions assuring compliance with policies

      e. Walmart shall, within thirty (30) days from the entry of the
         Court’s order, adopt a written Checklist for its employees who
         are involved in determining whether an employee should
         receive a reasonable accommodation, including but not limited
         to personnel coordinators, training coordinators, all salaried
         members of management, regional human resources directors,
         people managers, and market human resource managers.
         This Checklist shall set forth the steps recommended by

                                   2
Case: 3:17-cv-00739-jdp Document #: 213 Filed: 11/12/19 Page 3 of 5



        Walmart in its policies and trainings for handling requests for
        reasonable accommodation, including the following:

             i. Has an employee (or the representative of an employee)
                indicated in any way that an accommodation, exception,
                or modification may be beneficial?
            ii. Was the request for accommodation granted at the store
                level?
          iii. If not, was the request for accommodation sent to the
                Accommodations Service Center within 24 hours of its
                receipt?
           iv. Was Walmart’s policy on reasonable accommodation
                clearly communicated to the employee, applicant, or
                representative?
            v. Was the employee, applicant, or representative given
                the name of a contact person with whom he or she could
                follow up with the request?
           vi. Walmart shall maintain copies of the Checklists for the
                duration of this Order, and longer if required by the
                governing recordkeeping regulations.
          vii. Walmart shall review the Checklists before the
                performance evaluations of any employees required to
                complete the evaluations and shall consider the
                adherence to its policies relating to reasonable
                accommodation in the performance evaluation.

     Training provisions

     f. Within one hundred fifty days (150) days from the entry of this
        Decree, Defendants will provide all employees in Market 263
        who are responsible for receiving and/or reviewing requests for
        reasonable accommodation (including personnel coordinators,
        training coordinators, all salaried members of management,
        regional human resources directors, people managers, and
        market human resources managers) with no fewer than two
        hours of live training on the requirements and prohibitions of
        the ADA to be conducted either in person or by live video link.
        Defendants shall provide such training to Jeff Scheuerell,
        Julie Repka, and Leah Stroh if they are employed in any
        facility operated by Walmart Inc. or any of its subsidiaries,
        regardless of the position which they currently hold or the

                                 3
Case: 3:17-cv-00739-jdp Document #: 213 Filed: 11/12/19 Page 4 of 5



        store in which they are employed, and regardless of whether
        they are still employed within Walmart’s Market 263.

     g. Each year thereafter for the duration of this Order,
        Defendants will provide those employees identified in the
        preceding paragraph with one hour of refresher training on
        the requirements and prohibitions of the ADA to be conducted
        either in person or by live video link.

     h. The training must be introduced by a manager from the home
        office who is in a position superior to the highest-ranking
        person being trained. The manager introducing the training
        will emphasize the importance of the training and compliance
        with the ADA and will make clear that Walmart expects that
        its employees adhere to the ADA and to Walmart’s policies
        regarding reasonable accommodation of applicants and
        employees with disabilities.

     i. The content of the ADA training will cover all requirements
        and prohibitions under the ADA and will include special
        emphasis on reasonable accommodation and the duty to
        engage in an interactive process. The training will also
        address the provision of accommodations such as job coaches
        or aides where appropriate.

  Scope and Compliance

     j. The Court’s injunction shall be for three (3) years.

     k. Each year, on the anniversary of the entry of this Order,
        Walmart shall file a certificate of compliance with the
        injunction. If Walmart has not fully complied with one or
        more provisions of the Order, the signatory of the report shall
        indicate what shortcomings have occurred and shall outline a
        plan to assure immediate compliance.

     l. The EEOC will give Walmart ten (10) business days’ notice of
        any alleged noncompliance with the terms of this Order before
        initiating enforcement actions under it. If Defendant has not
        remedied the alleged non-compliance or has not satisfied the
        EEOC that it has complied with the Decree at the end of that

                                 4
      Case: 3:17-cv-00739-jdp Document #: 213 Filed: 11/12/19 Page 5 of 5



               period, the EEOC may apply to the Court for appropriate
               relief. These dispute resolution proceedings do not apply to
               those cases where there is a need to seek immediate or other
               extraordinary relief from the Court.

      The EEOC’s motion is based upon the Americans with Disabilities Act,

the jury verdict against Defendants, all of the files and proceedings in this

case, and the supporting memorandum and documents filed with this motion.

Dated: November 12, 2019             By    s/ Laurie Vasichek

                                      Laurie A. Vasichek (Minn. No. 171438)
                                      EEOC - Minneapolis Area Office
                                      330 South Second Avenue, Suite 720
                                      Minneapolis, MN 55401
                                      Telephone: (612) 552-7315
                                      Facsimile: (612) 335-4044
                                      laurie.vasichek@eeoc.gov

                                       s/ Carrie Vance
                                      Carrie Vance (Wis. No. 1056606)
                                      EEOC -Milwaukee Area Office
                                      310 W. Wisconsin Avenue # 800
                                      Milwaukee, WI 53203-2292
                                      Telephone: (414) 662-3686
                                      Facsimile: (414) 297-3146
                                      carrie.vance@eeoc.gov




                                       5
